SIMPSON, Justice.
We granted certiorari to review the decision of the Court of Civil Appeals in this case, 47 Ala.App. 253, 253 So.2d 46. Having studied the entire record, we conclude that the judgment of the Court of Civil Appeals should be affirmed. However, we consider it appropriate to observe that by this opinion we do not necessarily indicate our approval of all the language used in the opinion of the Court of Civil Appeals.
Affirmed.
LAWSON, MERRILL,, HARWOOD, BLOODWORTH,- MADDOX and McCALL, JJ., concur.
HEFLIN, Cl J., and COLEMAN, J., dissent.